Citation Nr: 0533066	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  03-17 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss with 
bilateral tinnitus.

2.  Entitlement to service connection for esophagitis.

3.  Entitlement to service connection for a hiatal hernia 
with reflux.

4.  Entitlement to service connection for residuals of 
frostbite of the feet.

5.  Entitlement to service connection for arthritis of the 
back, neck and ankles.

6.  Whether there is new and material evidence to reopen a 
claim for service connection for a disorder of the lips and 
gums.

7.  Whether there is new and material evidence to reopen a 
claim for service connection for chronic obstructive 
pulmonary disease claimed as due to mustard gas exposure.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1943 to November 
1949, from October 1950 to August 1951, and from April 1956 
to November 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

A video-conference hearing was held before the undersigned 
Veterans Law Judge in November 2005.  A motion to advance 
this case on the Board's docket was granted under the 
authority of 38 U.S.C.A. § 7102(a) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2005).

The issue of service connection for chronic obstructive 
pulmonary disease claimed as due to mustard gas exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.
FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the claim for service 
connection, and there has been no prejudicial failure of 
notice or assistance to the appellant. 

2.  The veteran has hearing loss and bilateral tinnitus which 
were caused by exposure to acoustic trauma during service.

3.  The veteran's current esophagitis and hiatal hernia with 
reflux had their onset during service.

4.  The veteran has residuals of bilateral cold weather 
injuries of the feet which occurred in service.

5.  Arthritis of the back, neck and ankles was not present 
during service, was not manifest within a year after service, 
and did not result from any incident during service.

6.  The appellant's claim for service connection for a 
disorder of the lips and gums was previously denied by the RO 
in June 1987 on the basis that there was no record of a lip 
injury in service.  The veteran was notified in writing of 
the decision, but he did not initiate an appeal within the 
applicable time limit.  In a decision of March 1995, the RO 
determined that no new and material evidence had been 
presented to reopen the claim.  The veteran did not initiate 
an appeal of that decision.  

7.  The evidence received subsequent to the March 1995 rating 
decision is cumulative and redundant, does not bear directly 
and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for injuries to the lips and gums.



CONCLUSIONS OF LAW

1.  Hearing loss and bilateral tinnitus were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.385 (2005).

2.  Esophagitis and a hiatal hernia with reflux were incurred 
in service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.310 (2005).

4.  Residuals of frostbite of the feet were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

5.  Arthritis of the back, neck and ankles was not incurred 
in or aggravated by service, and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

6.  The rating decisions of June 1987 and March 1995 that 
denied entitlement to service connection for residuals of lip 
and gum injuries are final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2005).

4.  New and material evidence has not been presented to 
warrant reopening the claim of entitlement to service 
connection for residuals of lip and gum injuries.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The new law redefines the 
obligations of the VA with respect to the duty to assist 
claimants in the development of their claims.  First, the VA 
has a duty to notify the claimant and his representative, if 
represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103.  Second, the VA has a duty to assist the claimant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  The VA has promulgated revised 
regulations to implement these changes in the law.  See 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decisions, the statement of the case (SOC), and 
letters sent to the veteran informed him of the information 
and evidence needed to substantiate the claims and complied 
with the VA's notification requirements.  The SOC included 
summaries of the evidence that had been obtained and 
considered.  The SOC also included the requirements that must 
be met to establish the benefits.  The basic elements for 
establishing these benefits have remained unchanged despite 
the change in the law with respect to duty to assist and 
notification requirements.  The communications, such as 
letters from the RO dated in August 2001, July 2002 and 
August 2003 provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The August 2003 letter from the RO 
specifically advised him that he should let the RO know if 
there was any other evidence or information that he thought 
would support his claim.  It was also noted in an attachment 
that it was his responsibility to make sure the RO received 
all records which were not in the possession of the Federal 
government.  Thus, the fourth element is satisfied.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield, the Court, citing Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), noted 
that a VCAA notice must be provided to a claimant before the 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim.  The veteran's 
initial VCAA letter was provided in August 2001 which was 
prior to the adjudication of his claim in October 20901.  The 
Board notes that it is arguable that the veteran was not 
provided a complete VCAA letter until after the decision 
being appealed.  However, in Mayfield the Court noted that an 
error in the timing of the notice is not per se prejudicial 
and that to prove prejudice, the appellant had to claim 
prejudice with specificity.  In the present case, the Board 
finds that there was no prejudice to the appellant.  The 
Court in Mayfield noted that there could be no prejudice with 
an error in the timing of the VCAA notice if its purpose of 
affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The appellant was given the VCAA notice letter 
and was given an ample opportunity to respond.  The appellant 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The service medical records and service personnel 
records have been obtained.  The veteran was afforded a VA 
examination.  The RO obtained all relevant evidence 
identified by the veteran.  The record includes his current 
post service treatment records.  The veteran has had a 
hearing.  The Board does not know of any additional relevant 
evidence which is available but has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

I.  Entitlement To Service Connection For Hearing
 Loss With Bilateral Tinnitus.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic disease of the nervous system is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the United States Court of Veterans 
Appeals (Court) to allow service connection for a disorder 
which is caused by a service-connected disorder, or for the 
degree of additional disability resulting from aggravation of 
a nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

During the hearing held in November 2005, the veteran 
testified that he developed hearing loss as a result of 
exposure to noise while on active duty.  He asserts that he 
was exposed to noise from rifles being fired both in combat 
and on the rifle range.  He also recounted being exposed to 
noise from mines and demolitions with TNT.  

The report of an audiology examination conducted for the VA 
through QTC services in October 2002 reflects that the 
veteran has a hearing loss disability within the meaning of 
VA regulations.  It was noted that he was in the army between 
1943 and 1968, and gave a history of exposure to severe 
combat noises including the invasion at Normandy.  He said 
that his hearing had worsened progressively over the years.  
Following examination, the diagnoses included bilateral 
sloping severe to profound hearing loss.  It was also noted 
that he had occasional bilateral tinnitus which was judged to 
be moderate in degree.  The report does not contain any 
opinion as to the etiology of the disorders.  

The report of an audiology evaluation conducted by the VA in 
April 2004 reflects that the veteran was found to have 
bilateral hearing loss.  The examiner offered the following 
opinion:

Testing was performed according to VARO guidelines 
for C&P examination.  Case hx information revealed 
that vet had significant noise exposure during WW 
II (he was a combat engineer and served in all 5 
major battles in Europe).  He denied recreational 
noise exposure and stated that he was a truck 
driver as his occupation.  Based upon his case hx 
information, it is the examiner's opinion that it 
is at least as likely as not that his hearing loss 
began as a result of military noise exposure.  

The Board notes that there is a credible history of hazardous 
noise exposure in service, combined with the veteran's 
account that his significant noise exposure exclusively 
occurred in service, and a medical opinion linking current 
hearing loss to service.  Although the opinion did not 
specifically address the etiology of the tinnitus, the Board 
is of the opinion that the disorder would be expected to have 
the same etiology.  The Board concludes that reasonable doubt 
may be resolved in the veteran's favor.  In summary, the 
evidence reasonably shows that the veteran has hearing loss 
and tinnitus which were caused by exposure to noise during 
service.  Accordingly, the Board concludes that bilateral 
hearing loss and tinnitus were incurred in service.

II.  Entitlement To Service Connection For Esophagitis
 and a Hiatal Hernia with Reflux.

During the hearing held in November 2005, the veteran 
testified that he was first diagnosed as having a hiatal 
hernia and Barrett's esophagitis while in the Army in 1957.  
He said that he had continued to receive treatment for the 
conditions since that day.  

The Board finds that the veteran's service medical records 
confirm the essence of the veteran's testimony.  A service 
medical record dated in February 1959 reflects that the 
veteran reported having occasional nocturnal heartburn four 
to five hours after supper.  It had been much worse over the 
past two weeks.  He also reported occasional nocturnal 
regurgitation  Following examination, the impression was 
"Probable hiatus hernia."  The report of a periodic 
examination conducted in service in January 1966 reflects 
that examination findings included epigastric tenderness.  
Finally, the report of an examination conducted in August 
1968 reflects that the veteran had a history of a burning 
epigastric and retrosternal pain occurring approximately four 
to five times per week.  Following examination, the diagnoses 
included "Peptic ulcer disease by history; symptoms now are 
most compatible with hiatal hernia and esophageal reflux."  

The Board notes that the diagnosis of the claimed disorder 
over the span of almost 10 years during service demonstrates 
that the hiatal hernia and associated symptoms of esophagitis 
and reflux were chronic during service.  Therefore, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  In addition, 
the evidence, such as a medical report dated in August 2001 
from Resurgens Health Care, Inc., reflects that the current 
diagnoses include a large hiatal hernia, gastroesophageal 
reflux disease, and esophageal dysmotility.  Based on the 
foregoing, the Board finds that the veteran's current 
esophagitis and hiatal hernia with reflux had their onset 
during service.  Accordingly, the Board concludes that 
esophagitis and a hiatal hernia with reflux were incurred 
service.

III.  Entitlement To Service Connection For Residuals Of 
Frostbite Of The Feet.

During the hearing held in November 2005, the veteran 
testified that he was in northern Europe during winter in WW 
II.  He said that the temperature must have been 20 below 
zero.  He said that they did not have winter equipment or 
heavy clothes, and they did not even have tents.  He said 
that his hands and feet froze up.  He reported that he now 
had to wear orthopedic shoes and he attributed this to the 
exposure to cold weather during service.  

The report of an orthopedic examination conducted for the VA 
in October 2002 by QTC services reflects that the veteran 
reported that he had onset of frost bite of the feet in 
December 1944 during the Battle of the Bulge when he had to 
sleep on the ground in sub zero temperatures with no adequate 
winter clothing.  He currently complained of pain, weakness 
and stiffness upon standing and walking.  Following 
examination, the persistent diagnosis was "moderate 
obstructive peripheral arterial disease of bilateral lower 
extremities, secondary to cold injury."  

After reviewing the evidence which is of record, the Board 
concludes that it is adequate to support the claim.  Although 
the are no service medical records documenting the occurrence 
of a cold injury, the Board concludes that the history of the 
occurrence of such an injury which the veteran gave in his 
testimony is consistent with the circumstances of his service 
as set forth in his DD 214s.  See 38 U.S.C.A. § 1154(a).  The 
disability evaluation confirms the presence of lower 
extremity pathology which is attributable to such exposure.  
There is no opposing medical opinion.  Therefore, the Board 
finds the preponderance of the evidence shows that the 
veteran has residuals of frozen feet consisting of 
obstructive peripheral arterial disease of both lower 
extremities which were incurred in service.

IV.  Entitlement To Service Connection For Arthritis
 Of The Back, Neck And Ankles.

During the hearing held in November 2005, the veteran 
testified that he developed pain in his neck while in 
service, and he believed this was due to arthritis.  

A service medical record dated in March 1957 reflects that 
the veteran was treated for a strain of the lumbar muscles.  
However, there is no indication that arthritis was present.  

The report of a VA examination conducted in October 2002 by 
QTC services reflects that the diagnoses included arthritis 
of the left ankle, right ankle, cervical spine, and lumbar 
spine.  Although the report reflects that the veteran gave a 
history of onset of the arthritis during service, the fact 
that the veteran's own account of the etiology of his 
disability was recorded in his medical records is not 
sufficient to support the claim.  In LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board notes that there is no competent evidence relating 
the current arthritis to service.  The Board finds that 
arthritis of the back, neck and ankles was not present during 
service, was not manifest within a year after service, and 
did not result from any incident during service.  
Accordingly, the Board concludes that arthritis of the back, 
neck and ankles was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in service.  

V.  Whether There Is New And Material Evidence To Reopen A 
Claim For Service Connection For A Disorder Of The Lips And 
Gums.

The appellant contends that the RO committed error in 
refusing to reopen and grant his claims for service 
connection for residuals of injuries to the lips and gums.  
The appellant's claim for service connection for a disorder 
of the lips and gums was previously denied by the RO in June 
1987 on the basis that the there was no record of a lip 
injury in service.  The veteran was notified in writing of 
the decision, but he did not initiate an appeal within the 
applicable time limit.  In a decision of March 1995, the RO 
determined that no new and material evidence had been 
presented to reopen the claim.  The veteran did not initiate 
an appeal of that decision.  

The previously considered evidence included a written 
statement from the veteran received in January 1987 in which 
he reported that he sustained damage to his lip and gums and 
knocked his front teeth out in an Army truck collision in 
Europe in November 1944.  The Board notes that the previously 
considered evidence also included the veteran's service 
medical records.  The veteran's service medical records 
reflect that on examination conducted in November 1945, it 
was specifically noted that there were no mouth or gum 
abnormalities.  The only missing teeth noted were his four 
wisdom teeth.  The report of a medical examination conducted 
in November 1949 for the purpose of separation is likewise 
negative for any such abnormalities.  Accordingly, the RO 
denied the claim.     

The prior decision is final based upon the evidence then of 
record. 38 U.S.C.A. § 7105.  The veteran has requested that 
his claim for service connection for the same disability be 
reopened.  As was noted above, a final rating or Board 
decision may not be reopened and allowed, and a claim based 
on the same factual basis may not be considered. 38 U.S.C.A. 
§§ 7104, 7105(c).  However, under 38 U.S.C.A. § 5108, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  

In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
March 1995 decision that was the last final adjudication that 
disallowed the veteran's claims.

Under the previous version of 38 C.F.R. § 3.156(a), "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998). 

An amended version of 38 C.F.R. § 3.156(a) is effective only 
for claims filed on or after August 29, 2001.  66 Fed. Reg. 
45620-45630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.156(a)).  Therefore, this new version does not apply to 
the claims as the veteran's request to reopen the claims was 
received by the RO before that date.  

The additional evidence which has been presented includes 
testimony given by the veteran which is to the effect that he 
developed the claimed disabilities in service, or that they 
are otherwise related to an incident of service.  During the 
hearing held in November 2005, the veteran testified that he 
injured his gums and lips in November 1944 when his truck ran 
off a road while driving on ice and hit a tree.  He said that 
his bottom teeth were knocked out, and he got a scar on his 
bottom lip.  The veteran has also presented statements from 
former servicemen dated in June 2000 which are to the effect 
that the veteran was one of several men injured in a truck 
wreck in Belgium in November 1944.  

The Board notes that such testimony is cumulative and 
redundant as it essentially duplicates the previously 
considered evidence.  In this regard, the veteran's 
contentions and the claimed history were previously 
expressed.  They are not new, as the appellant had asserted 
such at the time of the previous decision.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  For these reasons, 
the testimony, does not serve as a predicate to reopen a 
previously disallowed claim under the facts of this case.  

Moreover, lay persons are not competent to give a medical 
opinion as to diagnosis or causation.  Therefore, the 
testimony is not new and material evidence, and is 
insufficient to reopen the claim. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).  

In summary, the evidence received subsequent to the March 
1995 rating decision is cumulative and redundant, does not 
bear directly and substantially upon the specific matter 
under consideration, and is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for injuries to the lips and 
gums.  What is still lacking is objective evidence 
demonstrating the occurrence of such an injury in service and 
the incurrence of chronic residuals as a result.  The 
additional evidence is not "new" and "material," as defined 
in 38 C.F.R. § 3.156(a), and the veteran's claim for service 
connection for a disorder of the lips and gums is not 
reopened.


ORDER

1.  Service connection for hearing loss with bilateral 
tinnitus is granted.

2.  Service connection for esophagitis is granted.

3.  Service connection for a hiatal hernia with reflux is 
granted.

4.  Service connection for residuals of frostbite of the feet 
is granted.

5.  Service connection for arthritis of the back, neck and 
ankles is denied.

6.  New and material evidence has not been presented to 
reopen the claim for service connection for a disorder of the 
lips and gums.  The request to reopen the claim is denied.


REMAND

The veteran is claiming service connection for bronchitis in 
part as a result of his claimed exposure to mustard gas.  The 
veteran testified during the hearing held in November 2005 
that he was exposed to Mustard gas in early 1944.  He said 
that his unit, the 158 Engineer Combat Battalion Team, was 
issued impregnated clothing and then went through a gas 
chamber.  He recount that they rubbed something on his arm 
and it blistered up.  He said that since then he had problems 
such as shortness of breath and easily contracting 
bronchitis.  

Under the applicable regulation, exposure to mustard gas 
during service, together with the development of chronic 
bronchitis or COPD, is sufficient to establish service 
connection. 38 C.F.R. § 3.316.  There are specific steps 
required in the development of claims regarding mustard gas 
exposure.  See VBA Adjudication Procedure Manual, M21-1, Part 
III, para. 5.18.  The Board notes that this paragraph 
provides that, with regard to development of service 
department information prior to April 1, 1992, the RO should 
make another request to the NPRC for records of mustard gas 
exposure.  The RO contacted the NPRC and requested any 
relevant records, but apparently received no reply.  

Also, the manual provides that the RO should inquire of the 
VA Central Office whether the name of a veteran alleging 
exposure to mustard gas appears on the list of Army and Navy 
volunteers who participated in testing between August 1943 
and October 1945.  See M21-1, Part 3, Section 5.18(c)(d).   
There is no documentation in the claims file that the RO used 
this resource to see if the veteran's name appeared on these 
lists.  This must be done, and any results positive, or 
negative, must be documented.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should again contact the NPRC 
and request any relevant records 
regarding the veteran's claimed exposure 
to Mustard Gas.  

2.  The RO should contact the VA Central 
Office Rating Procedures Staff point of 
contact as noted in M21-1, Part 3, 
Chapter 5, Subchapter II, § 5.18 d and 
request a search of the list of 
participants in chemical weapons testing 
and training for the veteran's name.  
This request may be made by telephone as 
noted in § 5.18 d.  The RO must ensure 
that the request and the response are 
properly documented in the veteran's 
claims file.

3.  Thereafter, the RO should again 
review the veteran's claim.  If the 
benefits sought is not granted, the RO 
should issue a supplemental statement of 
the case and allow the veteran an 
opportunity to respond.  Thereafter, the 
claim should be returned to the Board for 
further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


